DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 9, 16, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN (2020/0310983) and TRIKA et al. (2019/0042460).

 	Regarding claim 1, BYUN discloses an apparatus, comprising: a controller of a host system configured to couple with a memory system [FIG. 1, 4: controller 200, host 20, memory system 10], wherein the controller is configured to cause the apparatus to: identify one or more regions of logical addresses of the memory system associated with exclusion from operating according to logical to physical address mapping by the host system for access commands [Abstract; FIG. 5: exclude L2P segment from target of L2P segment in memory; controller configured to exclude first L2P map segment].
 	BYUN discloses excluding L2P segment from target of L2P segment in memory which implies inhibiting communication of L2P map, TRIKA, however, more explicitly disclose signal, to the memory system, an indication to inhibit communication of tables for logical to physical address mapping by the host system for the one or more regions [¶0032: preventing read/write access to the PLOC in the L2P entry in the L2P table].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to inhibit communication of tables for logical address mapping in order to accelerate shutdown and startup of the computer system (Abstract).

 	Regarding claim 8 BYUN discloses the apparatus of claim 1, wherein the controller is configured to cause the apparatus to: receive tables for logical to physical address mapping for a region of logical addresses of the memory system not included in the one or more regions [¶0050, 0053].

 	Regarding claims 9, 16, 22, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 21, the rationale in the rejection of claim 8 is herein incorporated.




Claim(s) 2, 3, 10, 11, 17, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN (2020/0310983) and TRIKA et al. (2019/0042460) and TW202028982 (hereinafter SUN).
 	Regarding claim 2, BYUN discloses the apparatus of claim 1, but does not explicitly disclose wherein the controller is configured to cause the apparatus to: identify the one or more regions based at least in part on a rate of write operations associated with the one or more regions.
	SUN, however, discloses wherein the controller is configured to cause the apparatus to: identify the one or more regions based at least in part on a rate of write operations associated with the one or more regions [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table when the number of accesses is not 0].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have the controller being configured to cause the apparatus to: identify the one or more regions based at least in part on a rate of write operations associated with the one or more regions in order to provide a method for accessing logical-to-physical mapping table that mitigates mapping error and improve performance loss (English Translation).

 	Regarding claim 3, SUN discloses the apparatus of claim 1, wherein the controller is configured to cause the apparatus to: identify the one or more regions based at least in part on a type of information associated with the one or more regions [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table based on logical addresses].

 	Regarding claim 10, SUN discloses the apparatus of claim 9, wherein the controller is configured to cause the apparatus to: identify, based at least in part on the inhibiting, a region of logical addresses of the one or more memory devices not included in the one or more regions for communication of the mappings between logical addresses and physical addresses of the one or more memory devices [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table when the number of accesses is not 0]; and communicate, to the host system, the mappings between logical addresses and physical addresses of the one or more memory devices associated with the identified region [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table based on logical addresses].

 	Regarding claim 11, SUN discloses the apparatus of claim 10, wherein the controller is configured to cause the apparatus to: identify that the region of logical addresses satisfies a criteria [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table based on logical addresses]; while BYUN discloses inhibit the communication of the mappings associated with the one or more regions of logical addresses irrespective of whether the one or more regions satisfy the criteria [Abstract; FIG. 5: exclude L2P segment from target of L2P segment in memory; controller configured to exclude first L2P map segment].

 	Regarding claim 17, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 23, the rationale in the rejection of claims 2 and 3 is herein incorporated.
 	Regarding claim 24, SUN discloses identify that the region of logical addresses satisfies a criteria [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table when the number of accesses is not 0]; and inhibit the communications of the mappings associated with the one or more regions of logical addresses irrespective of whether the one or more regions satisfy the criteria [English Translation: flash memory including plural blocks for storing logical-to-physical address mapping table, each group mapping table includes a corresponding field including a number of accesses wherein the controller excludes a specific group mapping table when the number of accesses is not 0].

Claim(s) 4-7, 12-15, 18, 19, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN (2020/0310983) and TRIKA et al. (2019/0042460) and SEOK (2022/0012174).
 	Regarding claim 4, BYUN discloses the apparatus of claim 1, but does not explicitly disclose wherein the one or more regions comprise one or more host performance booster (HPB) regions of a plurality of HPB regions of the memory system.
 	SEOK, however, discloses the one or more regions comprise one or more host performance booster (HPB) regions of a plurality of HPB regions of the memory system [Abstract; ¶0005; Claim 1: the memory device stores information of host performance booster (HPB) sub-regions included in each HPB regions where the device determines to deactivate one of the HPB regions among the regions].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have the one or more regions comprise one or more host performance booster (HPB) regions of a plurality of HPB regions of the memory system in order to provide a storage device capable of improving read performance (¶0004).

 	Regarding claim 5, SEOK discloses the apparatus of claim 4, wherein, to signal the indication, the controller is configured to cause the apparatus to: signal an indication associated with deactivating the one or more HPB regions [Abstract; ¶0005; Claim 1: the memory device stores information of host performance booster (HPB) sub-regions included in each HPB regions where the device determines to deactivate one of the HPB regions among the regions].

 	Regarding claim 6, SEOK discloses the apparatus of claim 4, wherein, to signal the indication, the controller is configured to cause the apparatus to: signal an indication of a starting HPB region for the exclusion and an indication of a quantity of the one or more HPB regions for the exclusion [Abstract; ¶0005; Claim 1: the memory device stores information of host performance booster (HPB) sub-regions included in each HPB regions where the device determines to deactivate one of the HPB regions among the regions].

 	Regarding claim 7, SEOK discloses the apparatus of claim 1, wherein the controller is configured to cause the apparatus to: perform host performance booster operations in accordance with a device control mode [Abstract].

 	Regarding claim 12, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 13, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 7 is herein incorporated.

  	Regarding claim 18, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claims 4 and 5 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claim 7 is herein incorporated.

	Regarding claim 25, SEOK discloses configure the electronic device for a device control mode of a host performance booster configuration [Abstract; ¶0005; Claim 1: the memory device stores information of host performance booster (HPB) sub-regions included in each HPB regions where the device determines to deactivate one of the HPB regions among the regions].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2016535340 discloses identifying a particular region and perform a number of read operation on a current region and certain areas are excluded from the L2P table structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   November 19, 2022                                    By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246